Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The claim is indefinite and nonenabling for the following reason(s): 
Fig. 1.10 is stated as a reference view. It is unclear if fig. 1.10 is part of the claimed design or not. It is suggested that applicant clarity the scope of the claimed design. 
The statement “This design is for a television receiver with an internal speaker,” is inconsistent with the title of the claimed design, Television Receiver. It is suggested that applicant remove the statement. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d). Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.
Any change to the drawing or specification must have support from the original disclosure. The amended drawings must not contain new matter.  (See 35 USC 132 and 37 CFR 1.121) 
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Bao-yen.Nguyen@USPTO.GOV to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
o     https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
·     Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
·     Facsimile to the USPTO's Official Fax Number (571-273-8300)
·     Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim stands rejected under 35 USC 112 (a) and (b). 
The references are cited as the most pertinent art found and are not applied.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-YEN THI NGUYEN whose telephone number is (571)270-0217.  The examiner can normally be reached on 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://www.uspto.gov/patents/process/status/private_pair/index.jsp 

/BAO-YEN T NGUYEN/Examiner, Art Unit 2919